Opinion by
Beaver, J.,
The plaintiff’s charter was not in evidence, nor, so far as we can find, were its constitution and by-laws. It appears incidentally from some of the papers in evidence that it was incorporated in 1883. It was, therefore, governed by the provisions of the Act of May 1, 1876, P. L. 53, in pursuance of which insurance companies incorporated thereunder were entitled “to make insurance, either upon the stock or mutual principle, against fire on all kinds of buildings, merchandise and other property.” Whether the plaintiff was a purely mutual company or whether it had authority to issue policies upon either the stock or mutual plan, or whether, if mutual, under the terms of its charter, it could limit its assessments to a fixed amount, are questions which do not appear to be answered by the evidence adduced in the trial.
The defendants made their application for insurance in which “it is agreed-that premium and assessments on this policy shall not exceed four per cent tariff.” The policy was issued in pursuance of the terms of the application. Although assessments greater in amount than that stipulated for in the policy were levied, the plaintiff was confined at the trial to the amount so stipulated. The defendants, therefore, suffered no harm by the assessments, of which they had due notice. Although after notice of the first assessment, the defendants allege that a letter was written by them to the plaintiff, telling it to cancel the policy, the letter was not produced by the plaintiff and no copy of it was furnished, but it is not alleged that the policy was sent to the company for cancelation, because of its failure to *601comply witb the terms thereof. The plaintiff regarded the policy as continuing and levied assessments upon it continuously during its life. As a matter of fact, the policy was not canceled. Whether or not the defendants would have been entitled to recover upon the policy, in case of loss, might have been a question, in view of their failure to pay assessments according to the terms of their policy; but whether that be so or not it is certain that their duty to their fellow members required them to pay whatever assessments were levied upon them for losses occurring during the life of their policy, at least to the extent of their contract.
Recovery was had in the court below only for the amount which would have been due the plaintiff, if the assessments had been levied in pursuance of the terms of the application and the policy which issued in accordance therewith. The facts were practically undisputed, no issue as to the veracity of witnesses was raised, and the opinion of the court upon the reserved question shows that, if a verdict had been rendered for the defendants, it would not and perhaps could not have been sustained. We have not discussed the specifications of error seriatim, but these general remarks would seem to cover all that is necessary to be said in regard to them. We discover no error in the record, as presented to us, and the judgment is, therefore, affirmed.